Citation Nr: 0003613	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-27 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a personality trait 
disturbance, also diagnosed as an emotionally unstable 
personality with a superimposed episode of dissociative 
reaction.

2.  Entitlement to service connection for a psychosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife, Appellant's brother-in-law 



ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1996 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A personality disorder is not currently shown.

2.  There is no medical evidence showing the veteran incurred 
a psychosis in-service.

3.  There is no medical evidence establishing a nexus between 
the veteran's current psychosis and any in-service injury or 
disease.


CONCLUSIONS OF LAW

1. The veteran's claim for entitlement to service connection 
for a personality trait disturbance, also diagnosed as an 
emotionally unstable personality with a superimposed episode 
of dissociative reaction, is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303 (1999).

2.  The veteran's claim for entitlement to service connection 
for a psychosis is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. 
§§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims - In General

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

II.  Entitlement to service connection for a personality 
trait disturbance, also diagnosed as an emotionally unstable 
personality with a superimposed episode of dissociative 
reaction.

As stated above, the first element of a well-grounded claim 
requires medical evidence of a current disability.  The 
veteran was diagnosed in-service with this personality 
disorder in March 1962 at the USPHS Hospital in Savannah, 
Georgia.  The veteran testified at his October 1999 video 
conference hearing that due to financial concerns, he did not 
seek treatment for any psychiatric illnesses from the time of 
his separation in March 1962 until 1994.  Transcript of 
Hearing at p. 10.  A March 1994 letter written by Dr. Stincer 
indicates that the veteran then sustained a "psychotic 
condition," which is confirmed by Dr. Garcia-Granda's March 
1996 letter indicating a diagnosis of "psychosis [not 
otherwise specified] (298.9) [a reference to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)]."  While the 
diagnoses of Drs. Stincer and Garcia-Granda both indicate 
that the veteran has a psychosis, there is no medical 
evidence that the veteran currently has a personality 
disorder with a superimposed condition or neurosis.  

Moreover, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation and cannot be service connected.  38 C.F.R. 
§ 3.303 (c) (1999)


III. Entitlement to service connection for a psychosis

As discussed in Part II of this opinion, the veteran has been 
diagnosed with a psychosis, not otherwise specified (298.9, 
DSM-IV).  The Board therefore finds that the veteran has a 
current disability and that the first Caluza element of a 
well-grounded claim has been satisfied for purposes of this 
issue.  

The second Caluza element of a well-grounded claim requires 
evidence of an in-service incurrence of a psychosis.  The 
veteran's service medical records show that prior to his 
admission to the USPHS Hospital in Savannah, Georgia, he was 
treated from late February until early March 1962 at the 7th 
Coast Guard District Medical Office (CGDMO) in Miami, 
Florida, where he was diagnosed with "psychoneurosis, 
dissociative reaction, severe."  Included with this 
diagnosis is a narrative, which states in relevant part that 
the veteran "exhibited psychotic behavior, destroying office 
furniture" and further indicates that "the subject patient 
may revert to psychotic behavior at any time without 
warning."  However, although the report refers to the 
veteran as demonstrating "psychotic behavior," it does not 
set forth a specific diagnosis of clinical psychosis.  The 
diagnosis of psychoneurosis does not necessarily imply an 
accompanying psychosis.  Based on the lack of a specific 
diagnosis of psychosis from the 7th CGDMO, in addition to the 
subsequent diagnosis of a personality disorder at the USPHS 
Hospital in Savannah, Georgia, the Board finds that the 
evidence does not establish that the veteran incurred a 
psychosis while in-service.  

Notwithstanding the above finding, the veteran's claim for 
service connection for psychosis also fails because he has 
not satisfied the third Caluza element of a well-grounded 
claim - i.e. there is no medical evidence linking the 
veteran's current psychosis to any in-service injury or 
disease.  The veteran was first diagnosed with psychosis in 
1994, 32 years following his separation from service.  While 
the record contains letters from Drs. Stincer and Garcia-
Granda indicating the diagnosis of a psychosis, the record is 
devoid of any detailed medical records from either doctor 
which might indicate the etiology of the veteran's condition. 
Absent clear medical evidence of an in-service incurrence of 
psychosis, as well as medical evidence showing a nexus 
between the veteran's current disability and an in-service 
injury or disease, the Board must find that the veteran's 
claim for entitlement to service connection for a psychosis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. §§ 3.303 
(1999).
  
The Board must again point out that its duty to assist the 
veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a), does not arise until a claim is shown 
to be well grounded.  The Board also notes that the veteran 
is free to submit new and material evidence, and reopen his 
claim for service connection, at any time.  


ORDER

The veteran's claim for entitlement to service connection for 
a personality trait disturbance, also diagnosed as an 
emotionally unstable personality with a superimposed episode 
of dissociative reaction, is denied as not well grounded.  
The veteran's claim for entitlement to service connection for 
a psychosis is denied as not well grounded.  




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

